PER CuRiam.
The defendant assigns as error the refusal of the court •below to remove this case to Craven County for trial on the ground that the husband’s domicile is in that county.
*751In the case of Miller v. Miller, 205 N.C. 753, 172 S.E. 493, this Court held: “In a proceeding for alimony without divorce * * * ‘the wife may institute an action in the superior court of the county in which the cause of action arose’; * * * Rector v. Rector, supra (186 N.C. 618, 120 S.E. 195) * *
The court below found as a fact that the defendant herein has abandoned the plaintiff and that she is entitled to the relief demanded. This assignment of error is overruled.
The defendant also assigns as error the awarding of custody of the minor child in this proceeding. He contends the court below had no jurisdiction of the child.
G.S. 50-16 was amended by Chapter 925 of the 1953 Session Laws of North Carolina, as follows: “In a proceeding instituted under this Section, the plaintiff or the defendant may ask for custody of the children of said parties, either in the original pleadings or in a motion in the cause. Whereupon, the court may enter such orders in respect to said custody as might be entered upon a hearing on a writ of habeas corpus issued for the purpose of determining the custody of said children. Such request for custody of the children shall be in lieu of a petition for a writ of habeas corpus, but it shall be lawful for the custody of said children to be determined upon a writ of habeas corpus. provided the petition for said writ is filed prior to the filing of said pleadings or motion for such custody in the cause instituted under this Section.”
There is nothing in the record before us to show that a petition for a writ of habeas corpus, to determine the custody of the minor child involved herein, was pending at the time this action was instituted. Therefore, the order of the court below is
Affirmed.